COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


                                                §
GILBERT ROMO,                                                     No. 08-16-00005-CV
                                                §
                               Appellant                             Appeal from the
                                                §
V.                                                             County Court at Law. No. 6
                                                §
NATIONSTAR MORTGAGE LLC,                                        of El Paso County, Texas
                                                §
                               Appellee.                         (TC# 2015-CCV01112)
                                                §

                                 MEMORANDUM OPINION

       This appeal is before the Court on its own motion to determine whether it should be

dismissed for want of prosecution. Finding that Appellant, Gilbert Romo, has failed to file his

brief or a motion for extension of time to file the brief, we dismiss the appeal for want of

prosecution.

       Appellant’s brief was due to be filed on April 10, 2016. When Appellant did not file his

brief, the Clerk of the Court notified Appellant that his brief was past due and no motion for

extension of time had been filed. The letter advised Appellant that the Court intended to dismiss

the appeal for want of prosecution unless Appellant responded within ten days and showed

grounds for continuing the appeal. See TEX.R.APP.P. 38.8(a)(1). Appellant has not filed any

response to the inquiry. Accordingly, we dismiss the appeal for want of prosecution. See

TEX.R.APP.P. 38.8(a)(1), 42.3(b), (c).
May 4, 2016
                                           YVONNE T. RODRIGUEZ, Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.




                                            -2-